        Case 1:16-cv-01994-ALC-GWG Document 101 Filed 08/26/19 Page 1 of 2




                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-8108


                                                        August 26, 2019

   By Electronic Filing and Facsimile

   Hon. Gabriel W. Gorenstein
   U.S. District Court for the Southern District of New York
   United States Courthouse
   500 Pearl Street
   New York, New York 10007-1312

           Re:       Ali v. Annucci, et al.
                     No. 2016-cv-1994

   Dear Chief Magistrate Judge Gorenstein:

           Our Office represents the three court-officer defendants –Court Officer Eleazar Ramos,
   Court Officer Bruce Knowles, and Lieutenant Stewart Still—in the above-referenced matter. In
   accordance with Section 1.E. of Your Honor’s Individual Practices, we submit this letter jointly
   with plaintiff’s counsel, Adrian Ellis, Esq., to request a four-week extension of the remaining
   deadlines for expert discovery. The parties completed fact discovery on April 24, 2019. Although
   the parties have previously requested extensions to the discovery schedule, this is the parties’
   second extension request related to expert discovery. See ECF Nos. 99–100.

           Since our last extension request, we have made significant progress towards completing
   expert discovery. Plaintiff’s counsel has identified an expert witness, Dr. Lana Kang, and
   provided our Office with a copy of her expert report. After reviewing the report, our Office
   determined it would be necessary to call our own expert witness, and has selected and retained
   Dr. Roy G. Kulick. In June, Dr. Kulick conducted an independent medical examination of
   Plaintiff and prepared an expert report, which was provided to Plaintiff’s counsel. In July, we
   advised Plaintiff’s counsel that we intend to depose Dr. Kang, and requested dates she would be
   available. Due to scheduling conflicts, however, we have been unable to schedule her deposition
   before the current August 26 deadline for expert discovery. We had tentatively scheduled Dr.
   Kang’s deposition for September 4, but Plaintiff’s counsel advised our Office today that this date
   will not work. Plaintiff’s counsel intends to get a list of other dates in September that Dr. Kang

         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
     Case 1:16-cv-01994-ALC-GWG Document 101 Filed 08/26/19 Page 2 of 2
Hon. Gabriel W. Gorenstein                                                                                       Page 2 of 2
August 26, 2019

would be available, and to provide them to our Office later this week. The parties are confident
that we will be able to complete Dr. Kang’s deposition within the four-week extension being
requested.

       We therefore respectfully request that the remaining discovery deadlines in this case be
extended four weeks. Under the proposed extension, the deadline for the depositions of expert
witnesses, which is currently August 26, 2019; would be extended to September 23, 2019; and
the deadline to submit a pre-motion letter to Judge Carter in anticipation of moving for summary
judgment, which is currently August 26, 2019, would be extended to September 23, 2019.

        Thank you for your time and attention to this matter.



                                                                   Very truly yours,

                                                                          /s/
                                                                   Jonathan D. Conley
                                                                   Assistant Attorney General



cc (by ECF):      Adrian Ellis, Esq.




     28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                   www.ag.ny.gov
